Title: To Thomas Jefferson from Robert Hewes, 17 November 1802
From: Hewes, Robert
To: Jefferson, Thomas


          
            Sr
            Boston Novmr. 17th. 1802
          
          I make free to do myself the Honour to present your Exelency by the hand of my Frind Doctr. Eustis one of my Books of the Horse Sabre Exercise—made by the French and Austrians—which is a Compleat defence for man and horse—if you Should see fitt in a General order to make it the Exercise of our Cavalry—I have a Large Number of the Books on hand and will allso Teach one man of Each Company if they Apply to me—at present—our Cavalry are truely Millitary Monsters haveing no Sistem of Exercise. I have allso sent one Book to the war Office to General Dearborn—who you will please to Converse with upon the Subject. as to Myself—my Frind Doctr. Eustis has known me from a Child and will Give you all the Nesesary Information. Sir, Being Like Other Citisens, one of the Great Majority of the Nation, who are frinds to the present Administration I take the Liberty to Subscribe myself your Frind and humb. Serv.
          
            Robt. Hewes
          
        